[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 621 
EARL, J., reads for affirmance of order of General Term, which affirmed order of Special Term denying defendant's motion for the appointment of a referee to take and state the accounts, and for affirmance of the other order of General Term and the order of Special Term affirmed by it so far as they vacate and set aside the report of the referee and the interlocutory judgment, and for reversal of the said orders in other respects, so that the case may stand for further trial before the referee.
All concur.
Ordered accordingly.